Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the cancellation of claims 1-13 and 17-29 in the examiner’s amendment was given in an interview with Chauncey Johnson on 27 December 2021.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Withdrawn claims 1-13 and 17-29 have been canceled.
	
	In line 17 of claim 14, the following phrase “of said hook-shaped member portion, and further comprising another hook-shaped” has been replaced with -- of said hook-shaped member portion on one end, and further comprising another hook-shaped -- has been amended for clarity.
	
	




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, disclose or make obvious an improved wheel cover overlay assembly capable of being snapped on and over an existing manufacturer’s or after market’s automotive wheel cover comprising a plurality of hook-shaped members on a plurality of major flanges with walls protruding from an inboard surface area and a plurality of minor flanges with walls protruding from the inboard surface area, wherein the plurality of hook-shaped members comprise a hook-shaped member portion comprising a rigid polymer lip protruding continuously and axially and connected to a rigid polymer longitudinal edge, which is continuously and radially connected to a rigid polymer curved arm edge of the hook-shaped member portion, and further comprising another hook-shaped member portion comprising a rigid polymer lip protruding continuously and axially and connected to a rigid polymer longitudinal edge which is continuously and radially connected to a rigid polymer curved arm edge on the opposite end
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617